Citation Nr: 1704736	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for left lateral femoral cutaneous neuropathy.

3.  Entitlement to service connection for bilateral eye condition secondary to Type 2 diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970 and from February 1973 to January 1975, including service in the Republic of Vietnam from March 1967 to March 1968.  He was awarded the Combat Action Ribbon during his first period of service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for peripheral neuropathy of the bilateral upper extremities; denied the Veteran's claims for increased ratings for posttraumatic stress disorder (PTSD), diabetes mellitus type II, peripheral neuropathy with restless leg syndrome of the bilateral lower extremities, tinnitus, and erectile dysfunction; and denied service connection for memory loss, left lateral femoral cutaneous neuropathy residuals of muscle damage (also claimed as numbness of the left outer thigh), and bilateral eye condition.  In April 2011, the Veteran filed a notice of disagreement with the denials of service connection for memory loss, left lateral femoral cutaneous neuropathy residuals of muscle damage, and bilateral eye condition only.  The RO issued a statement of the case in October 2011 and the Veteran perfected his appeal with an October 2011 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is associated with the claims file.

The issue of service connection for a bilateral eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1966 to February 1970 and from February 1973 to January 1975.

2.  At his October 2016 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.

3.  The Veteran's left lateral femoral cutaneous neuropathy has been causally related to his service connected diabetes mellitus.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with regard to his claim of service connection for memory loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for left lateral femoral cutaneous neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his October 2016 hearing, the appellant withdrew his appeal with regard to his claim of service connection for memory loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for memory loss and it is dismissed.


II.  Service Connection - Left Thigh Condition

The Veteran is seeking service connection for left lateral femoral cutaneous neuropathy (left thigh condition), which he claims is a residual of muscle damage he sustained during service.  As this was the Veteran's contention, the RO has addressed only a direct theory of entitlement to service connection.  Nonetheless, the evidence of record supports the award of service connection secondary to his service connected diabetes mellitus.  Thus, as discussed below, service connection will be awarded on that basis.

Direct service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternately, service connection may be granted on a secondary basis for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.

The Veteran's VA treatment records include a May 2010 electromyogram (EMG), which found evidence of left lateral femoral cutaneous neuropathy or meralgia paresthetica, which would account for the numbness over his left lateral thigh.  He has argued that he tripped while running on a sandy sidewalk while stationed in Glendale and fell, landing on the edge of the sidewalk with such force as to cut the muscles on his left outer thigh service.  See June 2010 Correspondence.  His service treatment records do not show a left thigh injury.  However, his service treatment records do show a fall and contusion to his right thigh in October 1973 at Luke Air Force Base in Glendale, which is largely consistent with the Veteran's report, but involved the opposite leg.  Moreover, the medical evidence of record does not link the Veteran's left lateral femoral cutaneous neuropathy to muscle damage.  

Instead, the May 2010 EMG found that this peripheral neuropathy was most likely related to his underlying diabetes mellitus.  The Veteran is service connected for diabetes.  Thus, although direct service connection is not shown, all the elements of secondary service connection are met and service connection for left lateral femoral cutaneous neuropathy is warranted secondary to diabetes mellitus.


ORDER

The appeal with regard to the Veteran's claim of service connection for memory loss is dismissed.

Service connection for left lateral femoral cutaneous neuropathy is granted.


REMAND

In a May 2015 VA treatment record, the Veteran was diagnosed with mild non-proliferative diabetic retinopathy of the right eye without retinopathy of the left eye.  Confusingly, that same record notes that retinal photos were taken that found optic nerve hypoplasia cupping without diabetic retinopathy for both eyes.  Subsequent records include diabetic retinopathy as part of the Veteran's past medical history.  Thus and addendum opinion is necessary to clarify whether the Veteran has diabetic retinopathy of either eye.
At his October 2016 hearing, the Veteran reported that he was scheduled for VA optometry treatment later that month on October 26, 2016.  That record has not yet been associated with the claims file.  As such, this record should be obtained and made available to the examiner who provides the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, particularly the October 26, 2016, eye examination, and associate them with the record.

2.  Return the claims filed to the examiner who performed the September 2010 VA examination or, if she is not available, to another qualified examiner for the purpose of obtaining an addendum opinion.  Again, the claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

a.  The examiner is asked to identify all eye conditions present.  Specifically, he or she should review the May 2015 VA treatment record and determine whether the Veteran has diabetic retinopathy of either eye.

b.  Then, the examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any of the diagnosed eye conditions was caused by the Veteran's military service.  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any of the diagnosed eye conditions was caused by his service-connected diabetes mellitus.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that any of the diagnosed eye conditions have been chronically worsened by his service-connected diabetes mellitus. 

Each opinion must be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, readjudicate the claim of service connection for a bilateral eye condition.  If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


